           Case 2:12-cr-00363-JCM-GWF Document 105
                                               106 Filed 04/07/21
                                                         04/09/21 Page 1 of 3



 1   RICHARD A. WRIGHT, ESQUIRE
     Nevada Bar No. 886
 2   Wright Marsh & Levy
     300 S. Fourth Street
 3   Suite 701
     Las Vegas, NV 89101
 4   Phone: (702) 382-4004
     Fax: (702) 382-4800
 5   rick@wmllawlv.com
 6   Attorney for Tyson Lamar Jones
 7
                                   UNITED STATES DISTRICT COURT
 8
                                          DISTRICT OF NEVADA
 9
10   UNITED STATES OF AMERICA, )
                                   )               CASE NO. 2:12:CR-00363-JCM-GWF
11         Plaintiff,              )
                                   )               STIPULATION TO CONTINUE
12                 v.              )               REVOCATION OF SUPERVISED
                                   )               RELEASE
13   TYSON LAMAR JONES,            )
                                   )               (Sixth Request)
14         Defendant.              )
     ______________________________)
15
16           IT IS HEREBY STIPULATED AND AGREED, between the United States of America, by
17   and through its attorney, Christopher Chiou, Acting United States Attorney, and Jared L. Grimmer,
18   Assistant United States Attorney; and Defendant Tyson Lamar Jones, by and through his counsel,
19   Richard A. Wright, Esquire, of Wright Marsh & Levy, that the Revocation for Supervised Release
20   hearing currently scheduled for Friday, April 9, 2020 at 10:30 a.m., be vacated and set to a date and
21   time convenient to this Court, but no sooner than May 7, 2021.
22           The request for a continuance is based upon the following:
23           1.      Defendant Tyson Lamar Jones requests the continuance to accommodate his family
24   due to a funeral creating a date conflict.
25           2.      Assistant United States Attorney Jared L. Grimmer has military commitments in the
26   later part of April.
27           3.      The parties agree to the requested continuance. Mr. Jones is in custody, and agrees
28   to the continuance.
           Case 2:12-cr-00363-JCM-GWF Document 105
                                               106 Filed 04/07/21
                                                         04/09/21 Page 2 of 3



 1           4.     Additionally, denial of this request for a continuance could result in the miscarriage
 2   of justice.
 3           5.     Additional time requested by this Stipulation is made in good faith and not for
 4   purposes of delay.
 5           6.     This is the sixth request for a continuance of the revocation hearing for the current
 6   pending petition.
 7           Dated this 7th day of April, 2021.
 8   WRIGHT MARSH & LEVY                                   CHRISTOPHER CHIOU
                                                           Acting United States Attorney
 9
10   By:    / Richard A. Wright                            By: /s/ Jared L. Grimmer
         RICHARD A. WRIGHT, ESQUIRE                          JARED L. GRIMMER
11      300 S. Fourth Street                                  Assistant U.S. Attorney District of Nevada
         Suite 701                                           501 Las Vegas Boulevard South
12       Las Vegas, NV 89101                                 Suite 1100
        Attorney for Mr. Jones                               Las Vegas, NV 89101
13                                                           Counsel for the United States of America
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
          Case 2:12-cr-00363-JCM-GWF Document 105
                                              106 Filed 04/07/21
                                                        04/09/21 Page 3 of 3



 1
 2
                                  UNITED STATES DISTRICT COURT
 3
                                         DISTRICT OF NEVADA
 4
 5   UNITED STATES OF AMERICA, )
                                   )               CASE NO. 2:12:CR-00363-JCM-GWF
 6         Plaintiff,              )
                                   )               [PROPOSED] ORDER
 7                 v.              )
                                   )
 8   TYSON LAMAR JONES,            )
                                   )
 9         Defendant.              )
     ______________________________)
10
            Pursuant to the Stipulation of the Parties, for good cause appearing, and the best interest of
11
     justice being served:
12
            IT IS HEREBY ORDERED THAT the revocation for supervised release hearing in the above
13
     captioned matter currently scheduled for April 9, 2021 at 10:30 am., be vacated and continued to
14
                 May 7
     _____________________,          11:00 a.m
                            2021, at _________.
15
              DATED April 9, 2021.
16
17                                                 _____________________________________________
                                                   HONORABLE JAMES C. MAHAN
18                                                 UNITED STATES DISTRICT JUDGE
19
20
21
22
23
24
25
26
27
28
